Case 1:19-cv-01009-TWP-MPB Document 8 Filed 03/28/19 Page 1 of 2 PageID #: 38



Benjamin J. Sweet
ben@sweetlawpc.com
THE SWEET LAW FIRM, P.C.
186 Mohawk Drive
Pittsburgh, PA 15228
Phone: (412) 742-0631

Jonathan D. Miller
jonathan@nshmlaw.com
Alison M. Bernal
alison@nshmlaw.com
NYE, STIRLING, HALE & MILLER, LLP
33 W. Mission Street, Suite 201
Santa Barbara, CA 93101
Phone: (805) 963-2345

Counsel for Plaintiff Demieli Wright


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA




 DEMIELI WRIGHT,                                   Civil Action No.: 1:19-cv-01009-TWP-
                                                   MPB
                       Plaintiff,

        v.                                         NOTICE OF DISMISSAL
                                                   (FRCP RULE 41(a))
 THE GORILLA GLUE COMPANY, INC., dba
 LUTZ FILE & TOOL CO., O’KEEFFE’S
 COMPANY, and MILLERS FALLS TOOL CO.,
 AND DOES 1-5,

                       Defendants.


                NOTICE OF DISMISSAL PURSUANT TO RULE 41(a)(1)

       1.     Whereas Plaintiff Demieli Wright filed the above-referenced case against The

Gorilla Glue Company, Inc., dba Lutz File & Tool Co., O’Keeffe’s Company, and Millers Fall

Tool Co., and Does 1-5 on March 13, 2019.
Case 1:19-cv-01009-TWP-MPB Document 8 Filed 03/28/19 Page 2 of 2 PageID #: 39



       2.      Whereas the complaint in the above-referenced case alleges violations of the

Americans with Disabilities Act with respect to websites owned, operated, or controlled by

defendants.

       3.      Whereas Defendants have not yet answered or otherwise appeared in this action,

and thus dismissal is appropriate without court order, pursuant to Federal Rule of Civil

Procedure, Rule 41(a)(1)(A)(i).

       4.      Accordingly, pursuant to Federal Rule of Civil Procedure, Rule 41(a)(1)(A)(i),

Plaintiff seeks voluntary dismissal of the Complaint.

       Dated: March 28, 2019                 Respectfully Submitted,

                                             /s/ Noah C. Thomas
                                             Noah C. Thomas
                                             noah@chapmanlaw.com
                                             CHAPMAN LAW LLC
                                             420 Main Street, Suite 1202
                                             Evansville, IN 47708
                                             Phone: (812) 426-0600
                                             Fax: 866-543-0024

                                             Benjamin J. Sweet
                                             ben@sweetlawpc.com
                                             THE SWEET LAW FIRM, P.C.
                                             186 Mohawk Drive
                                             Pittsburgh, PA 15228
                                             Phone: (412) 742-0631

                                             Jonathan D. Miller
                                             jonathan@nshmlaw.com
                                             Alison M. Bernal
                                             alison@nshmlaw.com
                                             NYE, STIRLING, HALE & MILLER, LLP
                                             33 W. Mission Street, Suite 201
                                             Santa Barbara, CA 93101
                                             Phone: (805) 963-2345

                                             Counsel for Plaintiff Demieli Wright




                                                2
